Justice Heydenfeldt
delivered the opinion of the Court. This is an action by one partner against his co-partners. The complaint is too defective to sustain the judgment. It asks for judgment for a particular sum, forming a part of partnership profits; and does not pray for an account of the partnership concerns, nor for a dissolution of the partnership. It is impossible that a correct decision can be attained as to the right of one partner, unless all the partnership transactions are brought before the Court and properly investigated and adjusted.
The judgment must be reversed, and the case remanded.
Thursday, February, 19.
The Court overruled a petition for a re-hearing, filed by the appellants.